Citation Nr: 1311836	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for exertional rhabdomyolysis (resolved heat intolerance and headaches).

2. Entitlement to an initial rating higher than 10 percent for mild lumbar spine strain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to September 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 video conference hearing, and a transcript of this hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating above 20 percent for her service-connected exertional rhabdomyolysis and an increased rating above 10 percent for her service-connected mild lumbar spine strain.

The Veteran testified at a video conference hearing in February 2013.  Due to a number of issues raised by the Veteran at that hearing, this case must be remanded for further development of the evidence.

First, the Veteran testified she applied for social security disability benefits in approximately 2008.  These records are not associated with the claims file and must be obtained on remand as they may be relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Social Security Administration  to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  

The Veteran also testified regarding her ongoing treatment for her disabilities, including rhabdomyolysis.  She stated that she had last been to the VA Medical Center in El Paso the previous month and was receiving all of her treatment there.  However, the most recent VA treatment records in the file are from March 2012.  Accordingly, on remand, records of any ongoing treatment that the Veteran may be receiving at the El Paso VA Medical Center should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran also indicated the possibility of the existence of private treatment records at the El Paso Pulmonary Clinic that could be relevant to her claim.  Those records have not been obtained.

In this regard, the Veteran is asked to obtain these records herself in order to expedite this case. 

The Veteran was last afforded a VA examination in December 2009.  The Veteran testified that she believes both her back condition and her rhabdomyolysis have worsened since that examination, which occurred more than three years ago.  Therefore, to ensure that the record reflects the current severity of the Veteran's conditions, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (court determined that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of her present symptoms, as well as any significant pertinent interval medical history since her last VA examination in December 2009. 

Finally, at the video conference hearing, the Veteran testified she had last worked in 2009 and believed she was totally disabled by her service-connected disabilities, causing her to be unemployed.  Therefore, the Board finds a claim for a TDIU is essentially a component of the Veteran's claim for an increased rating of her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R.  § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  Thus, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish to the Veteran a VA Form 21-8940 to enable her to file a formal application for a TDIU.



2. The RO should send to the Veteran and her representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that she has a full 
one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. The RO should ask the Veteran to identify all outstanding medical treatment received at private providers that are relevant to her claims (in this regard, the Veteran is asked to obtain these records herself in order to speed up the processing of her case and then inform the RO/AMC that all records have been submitted).  All reasonable attempts should be made to obtain any identified records, including those from the El Paso Pulmonary Clinic, provided the Veteran completes the required authorization forms as appropriate.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

4. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

5. The RO should contact the El Paso VA Medical Center to obtain all of the Veteran's medical records from 2008 to present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available (in this regard, the Veteran is again asked to obtain these records herself in order to speed up the processing of her case and then inform the RO/AMC that all records have been submitted).  

6. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician.  The examiner should specifically address the following:

a. An examination should be conducted to determine the current severity of the Veteran's back disability.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  Any indicated studies should be completed; the studies should specifically include range of motion studies of the spine and any studies indicated to ascertain whether or not the Veteran's back disability has compensable neurological manifestations.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present in the spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b. An examination should be conducted to determine the current symptomatology and severity of the Veteran's rhabdomyolysis.  All symptomatology specifically attributable to rhabdomyolysis must be fully outlined and differentiated from symptoms caused by other disorders.

c. The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render her unable to obtain or retain substantially gainful employment.

The Veteran's claim folder a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

7.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned ot the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


